LEHAN, Judge.
We reverse the trial court’s dismissal of the information against defendant for possession of cocaine on or about March 13, 1987.
Defendant’s contention in support of the dismissal is that the filing of the information constituted a violation of his due process rights because the state delayed the filing of the information until June 2, 1989. The argument of defendant, who apparently has mental problems, is that he was prejudiced in the preparation of his defense by that delay because of memory infirmities and that he requires the evaluation of a psychiatrist. Defendant cites Barber v. State, 438 So.2d 976 (Fla. 3d DCA 1983), review denied, 447 So.2d 885 (Fla.1984); State v. Parent, 408 So.2d 612 (Fla. 2d DCA 1981), review denied, 418 So.2d 1280 (Fla.1982); State v. Griffin, 347 So.2d 692 (Fla. 1st DCA 1977), appeal dismissed, 352 So.2d 175 (Fla.1977), cert. dismissed, 358 So.2d 134 (Fla.1978).
In reversing we agree with the trial court’s initial inclination from which it receded by dismissing the information. That inclination had been to delay ruling on defendant’s motion to dismiss until evidence could be presented on the basis of which a determination could be made as to whether defendant had been materially prejudiced by the delay. As the trial court then indicated, that evidence could include a psychiatric evaluation. Defendant also desired to present other evidence in that regard.
Reversed and remanded for proceedings consistent herewith.
SCHOONOVER, A.C.J., and PARKER, J., concur.